Title: From Thomas Jefferson to Timothy Pickering, 9 April 1784
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Annapolis 9th April 1784

By Desire of a Grand Committee of Congress I inclose You a Copy of a Letter from the Governor to the Delegates of Massachusetts, and request You to give all the Information in Your Power respecting the Nature and Circumstances of the Contracts mentioned in the Letter, and relative to the Subject thereof in General. I am Sir with very great respect Your most obedt & most hble servt.
